Citation Nr: 1705021	
Decision Date: 02/21/17    Archive Date: 02/28/17

DOCKET NO.  11-15 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for diabetic retinopathy to include as secondary to service-connected diabetes mellitus.

2. Entitlement to service connection for peripheral neuropathy to include as secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Churchwell, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1966 to October 1968 with additional service in the Army National Guard of Alabama.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from the November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama that, in pertinent part, denied service connection for diabetic retinopathy and peripheral neuropathy.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for diabetic retinopathy and peripheral neuropathy, both claimed as secondary to his service-connected diabetes mellitus.  

In order to warrant service connection (either on a direct or secondary basis), a threshold requirement is competent medical evidence of the existence of the claimed disability at some point during a veteran's appeal.  See McClain v. Nicholson, 21 Vet. App. 319 (2007); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  The requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim.  McClain, 21 Vet. App. at 321.

In this case, there are unresolved questions as to whether the Veteran has (at any point during the appeal period) had a current disability of diabetic retinopathy or peripheral neuropathy.

Specifically, with respect to the diabetic retinopathy, the relevant evidence of record includes a letter received in August 2010 from the Veteran's private treating physician, J.H., D.O., who states the Veteran has been a patient of his for "many years" and that his complications from diabetes mellitus include "Diabetic retinopathy-both legs."  Treatment records separately submitted from J.H., D.O., however, are silent for any complaints, findings, symptoms, or diagnoses related to diabetic retinopathy (which is a condition related to the eyes, not the legs), and he provides no other support for his statements in the August 2010 letter.

VA attempted to assist the Veteran in developing his claim by providing examinations in August 2008 and March 2016.  During the August 2008 VA examination, the Veteran was given diagnoses of astigmatism and presbyopia.  It was also noted that the Veteran had a history of cataracts.  The examiner stated there was "no diabetic retinopathy on this exam," but added, "Background diabetic retinopathy has a variable presentation.  It can be present on one exam but not on a later exam."  With respect to the cataracts, the examiner indicated that without information as to the type of cataracts removed from his eyes, he could not opine as to whether the cataracts were caused by or the results of his diabetes without resorting to mere speculation.

On March 2016 VA examination, the examiner similarly diagnosed astigmatism and presbyopia.  The examiner also addressed the issue of diabetic retinopathy by stating, "While it is possible that there was a prior history of diabetic retinopathy, examination today reveals no evidence of any active diabetic retinopathy in either eye.  No records were provided by the veteran or the VA to confirm that a diagnosis of diabetic retiopathy [sic] or related diagnosis had been made in the past."

Based on the foregoing VA medical opinions, additional development should be undertaken to obtain any available treatment records related to the Veteran's cataracts and other optical treatment.  He should also be provided an additional VA examination for a medical opinion to clarify whether, at any point during the appeal period, he has presented with diabetic retinopathy (even if it resolved within the appeal period).

Regarding the Veteran's claim for peripheral neuropathy, private treatment records from O.C., D.O., show that in April 2007, the Veteran presented with complaints of "slowly worsening of numbness in his feet"; the diagnoses included "[p]eripheral neuropathy."  He was again given a diagnosis of peripheral neuropathy in June 2007.  In July 2007, it was noted that his "legs show[ed] continued [changes] of peripheral neuropathy."  An October 2007 private treatment record from J.H., D.O., also includes a diagnosis of "diabetic neuropathy," and in the aforementioned August 2010 letter from J.H., D.O., he notes that he has been treating the Veteran for "Diabetic neuropathy-both legs."

In August 2008, the Veteran was afforded a VA examination wherein he reported symptoms of intermittent numbness and tingling to his hands and feet.  After a physical examination, the examiner found "[n]o evidence of peripheral neuropathy on examination."  The Board notes, however, that the Veteran's claim file was not made available for this examination; therefore, the examiner did not have access to the Veteran's private treatment records.

The Veteran was examined by VA again in March 2016.  During this examination, he reported symptoms of tingling sensations in his bilateral feet and upper arms.  He also indicated that he had been previously prescribed medication for this condition before being taken off the medication one year earlier.  After a physical examination, the examiner opined:

Veteran presents with symptoms consistent with peripheral neuropathy.  However, there is no documentation within the available [claims file] to identify the etiology and/or severity of these symptoms.  Due to lack of documentation, no 'affected nerve' and/or 'severity' was assigned within this exam.  No diagnosis can be rendered, nor can this issue be established as related to the Veteran's service-connected Diabetes Mellitus.

Although the March 2016 VA examination report indicates that the examiner reviewed the Veteran's claims file prior to rendering her opinion, it is not readily apparent from her opinion that she reviewed the private treatment records contained therein.  Therefore, this matter must also be remanded for a new VA examination.  

As the case is being remanded, the Veteran should also have the opportunity to submit or identify any updated treatment records related to his claimed peripheral neuropathy.

Accordingly, the case is REMANDED for the following actions:

1. 	Contact the Veteran and ask that he identify the provider(s) of any treatment or evaluation he has received for his claimed diabetic retinopathy, cataracts, or other eye conditions, and/or peripheral neuropathy, records of which are not already associated with the claims files, and to provide any releases necessary for VA to secure such records of treatment or evaluation.

Obtain complete records of all such treatment and evaluation from all sources identified.

2. 	After Step 1 has been completed, schedule the Veteran for an examination by an appropriate physician to determine the nature and likely etiology of his claimed diabetic retinopathy (or other eye condition).  The Veteran's claims file (to include this remand) must be reviewed by the examiner in conjunction with the examination.  Upon examination and interview of the Veteran ,and review of pertinent medical history, the examiner should opine as to the following:

(a) What are the Veteran's current eye disabilities?  A current disability is one identified at any time since 2008, even if not shown on the current examination.  

(b) For each current eye disability diagnosed, to include diabetic retinopathy and cataracts, is it at least as likely as not (50 percent or better probability), that the disability began in active service; or is it otherwise related to a disease or injury in active service?

(c) For each current eye disability diagnosed, to include diabetic retinopathy, is it at least as likely as not (50 percent or better probability) that the disability was caused OR aggravated (increased in severity beyond the natural progression) by the Veteran's service-connected diabetes mellitus?

In responding to the foregoing questions, the examiner should also discuss specifically the diagnoses already of record (i.e., cataracts and diabetic retinopathy), and whether he or she disagrees with those past diagnoses.  

In addition to citing to the medical and competent lay evidence of record, and explaining the rationale for all opinions given, the examiner should also comment on the medical opinions already of record in this matter (i.e., the statements from J.H., D.O., and the August 2008 and March 2016 VA examiners), expressing agreement or disagreement with the conclusions reached in those opinions, and explaining the rationale for the agreement or disagreement.  

If after consideration of all pertinent factors it remains that the opinion sought cannot be given without resort to speculation, it should be so stated and the provider must (to comply with governing legal guidelines) explain why the opinion sought cannot be offered without resort to speculation.
3. 	After Step 1 has been completed, schedule the Veteran for an examination by an appropriate physician to determine the nature and likely etiology of his claimed peripheral neuropathy.  The Veteran's claims file (to include this remand) must be reviewed by the examiner in conjunction with the examination.  Upon examination and interview of the Veteran ,and review of pertinent medical history, the examiner opine as to the following:

(a) Does the Veteran have a current diagnosis/disability of peripheral neuropathy?  A current disability is one identified at any time since 2008, even if not shown on the current examination.  

(b) If peripheral neuropathy is diagnosed, is it at least as likely as not (50 percent or better probability), that the disability began in active service; or is it otherwise related to a disease or injury in active service?

(c) If peripheral neuropathy is diagnosed, is it at least as likely as not (50 percent or better probability) that the disability was caused OR aggravated (increased in severity beyond the natural progression) by the Veteran's service-connected diabetes mellitus?

The examiner should cite to the medical and competent lay evidence of record and explain the rationale for all opinions given.  In doing so, the examiner should also comment on the diagnoses already of record (i.e., the private treatment records from O.C., D.O. and J.H., D.O.) and the medical opinions already of record in this matter (i.e., the August 2008 and March 2016 VA examination reports), expressing agreement or disagreement with the conclusion reached in each, and explaining the rationale for the agreement or disagreement.

If after consideration of all pertinent factors it remains that the opinion sought cannot be given without resort to speculation, it should be so stated and the provider must (to comply with governing legal guidelines) explain why the opinion sought cannot be offered without resort to speculation.

4. 	After the above development has been completed, review the file and ensure that all development sought in this remand is completed.  Undertake any additional development indicated by the results of the development requested above, and re-adjudicate the claims.  If any remains denied, the AOJ should issue an appropriate supplemental statement of the case (SSOC) and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).








(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




